DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 22 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,856,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments

Applicant’s arguments, see remarks page 10, the second to fourth full paragraphs, filed 11 April 2022, with respect to claims 58-60, 62-79, 81 and 82 have been fully considered and are persuasive.  The rejection of claims 58-60, 62-79, 81 and 82 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
     In claim 80, line 6, --one-part—has been added between “a” and “moldable earpiece”.
     In claim 83, line 6, --comprising a crosslinkable polymer and catalyst--has been added between “material” and “moldable”.

Allowable Subject Matter
Claims 58-85 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 58, 80 and 83 identify the uniquely distinct feature of an earpiece intra-auricular support with an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge to contact and be retained in a concha bowl of an ear and a moldable earpiece material moldable about said intra-auricular support to conform to said auricle of said ear and curable in a fixed configuration of said earpiece in combination with all the disclosed limitations of claims 58, 80 and 83. Independent claim 61 identifies the uniquely distinct feature of an earpiece intra-auricular support with an outer surface with patterned surface elements opposite an inner surface each extending to an intra-auricular support peripheral edge to contact and be retained in a concha bowl of an ear and a moldable earpiece material moldable about said intra-auricular support to conform to said auricle of said ear and curable in a fixed configuration of said earpiece in combination with all the disclosed limitations of claim 61.
The closest prior art, Smith et al. (US 20170238083A1) discloses an earpiece, comprising: an intra-auricular support, said intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral, said intra-auricular support configured to contact and be retained in the concha of the user’s ear but fails to teach a moldable earpiece material moldable about said intra-auricular support to conform to said auricle of said ear and curable in a fixed configuration of said earpiece; Prevoir (US 20170311069A1) discloses a moldable earpiece material curable in a fixed configuration to an auricle of the ear but fails to teach an intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral, said intra-auricular support configured to contact and be retained in the concha of the user’s ear; Quinlisk (US 20090041287) discloses an earpiece comprising a substrate and a projection element extending outward from the substrate, a moldable earpiece material moldable about said substrate to conform to said auricle of said ear curable in a fixed configuration of said earpiece but fails to teach an intra-auricular support with an outer surface opposite an inner surface each extending to an intra-auricular support peripheral edge to contact and be retained in a concha bowl of an ear; Solomito et al. (US 8184838) discloses a moldable material comprising a one-part moldable material but fails to teach an intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral, said intra-auricular support configured to contact and be retained in the concha of a user’s ear; Oxman et al. (US 5753781) discloses a one-part moldable earpiece material comprising an amount of polycaprolactone polymer having a number average molecular weight of about 37,000 grams per mole to 80,000 grams per mole but fails to teach an intra-auricular support including: an outer surface opposite an inner surface each extending to an intra-auricular support peripheral, said intra-auricular support configured to contact and be retained in the concha of a user’s ear. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        29 April 2022